DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “a switching unit configured to”, “a generating unit configured to” and “a control unit configured to” in claim 1.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof. Paragraph 36 of the specification states that the system control unit 201 has a CPU or a MPU. The specification is silent as to what structure is used for the switching unit (201a) and the generating unit (290).
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-7 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. 
Claim 2 states that “the control unit changes a gradation ratio of the black region to all displayable gradations.”. The phrase “gradation ratio of the black region” is not clear or well defined thus making the claim indefinite and confusing. The change of the gradation ratio of the black region is stated in paragraph 70 of the specification; however, this does not further define the change in gradation ratio of the black region. 
Claim 4 states that “the control unit changes a gradation ratio of the character and/or graphic region with respect to all the gradations that can be displayed.” (Emphasis added). Claim 4 is similar to claim 2 and thus is unclear for the same reasons.
Claim 5 depends upon claim 4 and thus inherits the deficiencies of claim 4.
Claim limitations ““a switching unit configured to” and “a generating unit configured to”” invoke 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function. The disclosure does not mention any hardware to perform the claimed functions. Figure 2 of the disclosure simply illustrates a block diagram for the switching unit (201a) and the generating unit (290) without the corresponding structure, material or acts for performing the claimed functions. Therefore, the claim is indefinite and is rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.
Claims 2-7 depend upon claim 1 and thus inherit the deficiencies of the parent claim.
Applicant may:
(a)        Amend the claim so that the claim limitation will no longer be interpreted as a limitation under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph; 
(b)        Amend the written description of the specification such that it expressly recites what structure, material, or acts perform the entire claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(c)        Amend the written description of the specification such that it clearly links the structure, material, or acts disclosed therein to the function recited in the claim, without introducing any new matter (35 U.S.C. 132(a)).
If applicant is of the opinion that the written description of the specification already implicitly or inherently discloses the corresponding structure, material, or acts and clearly links them to the function so that one of ordinary skill in the art would recognize what structure, material, or acts perform the claimed function, applicant should clarify the record by either: 
(a)        Amending the written description of the specification such that it expressly recites the corresponding structure, material, or acts for performing the claimed function and clearly links or associates the structure, material, or acts to the claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(b)        Stating on the record what the corresponding structure, material, or acts, which are implicitly or inherently set forth in the written description of the specification, perform the claimed function. For more information, see 37 CFR 1.75(d) and MPEP §§ 608.01(o) and 2181.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 3 and 6-9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chesnokov (USPGPUB 2018/0174526—hereinafter “Chesnokov”) in view of Uchimura et al. (USPGPUB 2019/0058855—hereinafter “Uchimura”).
Claims 1, 8 and 9 are directed to a display apparatus, a method of controlling a display apparatus and a non-transitory computer-readable storage medium, respectively. Claims 1, 8 and 9 recite the same invention in different statutory formats and thus are considered together below.
As to Claims 1, 8 and 9, Chesnokov teaches a display apparatus (Fig. 1 at 1) comprising: a memory (Pg. 3, ¶ 31 – “may be stored”) and at least one processor (7) which function as: a switching unit (Fig. 4 at 21) configured to switch to any one of a plurality of modes including a first mode capable of displaying an image of a first dynamic range on a display unit (Pg. 4, ¶ 45 – non-HDR, SDR or LDR) and a second mode capable of displaying an image of a second dynamic range wider than the first dynamic range on a display unit (Fig. 3 at 21 and Pg. 4, ¶ 45 –HDR); and a control unit (Fig. 1 at 2) configured to control a luminance of a black region (Fig. 3 at 24 and Pgs. 4-5, ¶ 46) in the second mode to be less than a luminance of the black region of the partial image in the first mode (Fig. 3 at 26 and Pgs. 4-5, ¶ 48-50).
Chesnokov fails to teach a generating unit configured to generate a partial image which includes at least a black region and is superimposed on an image displayed on the display unit. Examiner cites Uchimura to teach a generating unit (Fig. 8 at 153) configured to generate a partial image (Figs. 9-10 at 202) which includes at least a black region (Fig. 9 at 202) and is superimposed on an image (Fig. 9 at 201) displayed on the display unit (Pg. 8, ¶ 200-205).  At the time of the effective filing date of the application it would have been obvious to a person of ordinary skill in the art to incorporate the ability to generate a partial image which is superimposed on another image, as taught by Uchimura, in the display apparatus taught by Chesnokov, in order to be able to display various types of sub-content together with main content (Uchimura, Pg. 8, ¶ 204). The combination of Chesnokov and Uchimura yields that the control unit (Chesnokov, Fig. 1 at 2) controls a luminance of a black region of the partial image (Uchimura, Figs. 9-10 at 202) when the display apparatus is in the second mode (Chesnokov, Fig. 3 at 21 and Pg. 4, ¶ 45 –HDR).
As to Claim 3, Chesnokov teaches that the partial image includes character and/or graphic region (Uchimura, Fig. 9 at 202), the control unit controls the luminance of the character region in the second mode to be less than the luminance of the character region in the first mode (Chesnokov, Fig. 3 at 26 and Pgs. 4-5, ¶ 48-50).
As to Claim 6, Chesnokov teaches that the control unit is capable of changing a transmittance of the image including the black region, the transmittance of the black region in the second mode is controlled to be smaller than the transmittance of the black region in the first mode (Pg. 2, ¶ 28).
As to Claim 7, Chesnokov teaches that the first dynamic range is SDR (Standard Dynamic Range), the second dynamic range is High Dynamic Range (Pg. 4, ¶ 45).









Inquiries
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RODNEY AMADIZ whose telephone number is (571)272-7762. The examiner can normally be reached Mon - Thurs; 9AM - 5PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Patrick Edouard can be reached on 571-272-7603. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/RODNEY AMADIZ/Primary Examiner, Art Unit 2694